Citation Nr: 1224972	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  05-35 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The claimant was a member of the Army National Guard from May 1975 to September 2000.  She had various periods of active duty for training (ACDUTRA), active duty for special work, and inactive duty for training.  She did not have any period deemed to have been active service. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.  

The Board remanded the case to the RO additional development in June 2011 and has now been returned for the purpose of appellate disposition.

The claimant's electronic Virtual VA file was reviewed in connection with her appeal.


FINDING OF FACT

The currently demonstrated multiple sclerosis is not shown to have had its clinical onset during a period of ACDUTRA or active duty for special work; nor is there a basis for finding that it was aggravated by the claimant's service with the National Guard.



CONCLUSION OF LAW

The claimant's disability manifested by multiple sclerosis is not due to disease or injury that was incurred in or aggravated by a period of ACDUTRA; nor may it be presumed to have been incurred therein .  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

The VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  

Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, 

The VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  

Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the claimant was sent a letter in January 2004 which explained how VA would help her obtain evidence in support of her claim, and which also explained what the evidence needed to show in order to establish service connection for a claimed disability.  

She was sent a letter that explained how VA assigns ratings and effective dates for service connected disabilities in March 2006.  Her claim was most recently readjudicated in March 2012.

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence including National Guard treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements from the claimant about her disease. 

The claimant was not afforded a VA examination.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  

An examination is considered necessary if the record contains competent evidence that (a) the claimant has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the claimant's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In this case VA was not required to provide an examination because the record does not contain any competent evidence that the claimant's multiple sclerosis may be associated with her military service or with a service connected disability

For the aforementioned reasons, the Board finds that VA satisfied its obligations pursuant to VCAA in this case. 



Service Connection

The claimant contends that her multiple sclerosis was caused or aggravated by her military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).  A presumption of service connection for multiple sclerosis applies when it is diagnosed within 7 years of a period of at least 90 days of active service.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
 
Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d). 

Active duty training includes full- time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) 

Inactive duty training is defined as duty other than full-time duty prescribed for Reserve or the National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Therefore, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002). 

The definition of active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 C.F.R. § 3.6. Presumptive periods do not apply to active duty training or inactive duty training. Biggins v. Derwinski, 1 Vet. App. 474  (1991). 

In determining whether service connection is warranted for any disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the claimant was a member of the Army National Guard from May 1975 to September 2000.  She had numerous periods of ACDUTRA, active duty for special work, and inactive duty for training.

The private treatment records reflect that the claimant was diagnosed with multiple sclerosis by her private physician after a December 11, 1998 MRI of the brain showed multiple lesions consistent with aggressive acute dymelenating plaques of multiple sclerosis.  

A follow up study in January 1999 showed multiple new lesions consistent with a probably very aggressive multiple sclerosis.  

However, the diagnosis of multiple sclerosis was not made during or in connection with manifestations exhibited during a period of ACDUTRA or active duty for special work.  The claimant was not in a duty status with the National Guard at the time of her diagnosis with multiple sclerosis.  Additionally, there is no evidence that she first sought treatment for the symptoms that led to this diagnosis during a period of ACDUTRA or active duty for special work.  

The National Guard records reflect that, in January 1999, the claimant's private physician wrote a note indicating that she should not run and that, in May 2000, the claimant's private physician wrote a letter indicating that she should not engage in running or calisthenics.  She was thereafter placed on a profile prohibiting such activities.  She separated from the National Guard in September 2000.

The claimant asserts that her exposure to vehicle fumes and "riot gas" in service caused her multiple sclerosis.  However, there is no competent evidence that she had any exposure to these substances that would have led her develop multiple sclerosis.  An opinion about an association of this sort would require medical expertise.  The claimant lacks the necessary qualifications to provide a competent opinion concerning the association of her multiple sclerosis with vehicle fumes or riot gas.  

Moreover, there is no medical opinion of record that tends to support the claimant's lay assertion concerning the claimed multiple sclerosis and her exposure to vehicle fumes or riot gas during a period of ACDUTRA.  

The claimant alternatively asserts that she is entitled to a presumption of service  incurrence because she spent at least 90 days working in operation Guard Care in 1995.  However, there is no evidence that she had 90 days of active service.  The copies of her orders show that she was performing ACDUTRA during part of this period.  As noted, presumptive periods do not apply to period of ACDUTRA.  

The claimant alternatively asserts that her National Guard service aggravated her multiple sclerosis because of her lengthy drive to report to drill locations.  However, there is no competent evidence to support these lay assertions.  

The claimant lacks the medical expertise necessary to make such an association, which is not capable of lay observation.  Furthermore, drill weekends constitute inactive duty for training, so only injuries, not diseases like multiple sclerosis, can be found to have been incurred in or aggravated by such service for the purpose of granting service connection, .  

In sum, on this record, there is no basis for granting service connection for multiple sclerosis.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).   


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


